COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH


                                 NO. 2-09-436-CV


$1906.00 U.S. CURRENCY                                                       APPELLANT

                                         V.

THE STATE OF TEXAS                                                                STATE

                                     ------------

           FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

      Appellant Nancy Cearley attempts to appeal from an interlocutory

summary judgment order involving the forfeiture of property. We dismiss for

want of jurisdiction.

      The     order   from   which   Cearley        attempts   to   appeal   is   entitled

“INTERLOCUTORY SUMMARY JUDGMENT,” and states, “On the 16th day of




      1
           See Tex. R. App. P. 47.4.
November, 2009, came on to be heard the above entitled and numbered Cause,

wherein The State of Texas is Petitioner and JOHN C. MALEY and NANCY

CEARLY [sic] are Respondents.” The order sets out that Cearley’s interests in

the property at issue are forfeited to the State; it does not address Maley’s

interests in the property at issue.

      On January 5, 2010, we notified the parties that it appeared that this

court lacked jurisdiction because the November 16, 2009 order did not appear

to be a final appealable order. Our letter also informed the parties that unless

Cearley or any party desiring to continue the appeal filed a response showing

grounds for continuing the appeal by Friday, January 15, 2010, this attempted

appeal would be dismissed for want of jurisdiction.      See Tex. R. App. P.

42.3(a). No response has been filed.

      Appellate courts have jurisdiction only over appeals from final judgments

and from specific types of interlocutory orders designated by the legislature as

appealable. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see

Tex. Civ. Prac. & Rem. Code Ann. § 15.003(c) (Vernon Supp. 2009), § 51.014

(Vernon 2008), § 171.098 (Vernon 2005); Tex. Gov’t Code Ann. § 1205.068

(Vernon 2000). A judgment is final and appealable if it disposes of all parties

and all issues. Lehmann, 39 S.W.3d at 195. An order that does not dispose

of all parties and all issues in the case must be classified, for purposes of

                                       2
appeal, as an unappealable interlocutory order. Ruiz v. Ruiz, 946 S.W.2d 123,

124 (Tex. App.—El Paso 1997, no writ).            Without affirmative statutory

authority to hear an interlocutory appeal, this court is without jurisdiction. Id.;

see, e.g., Rotella v. Nelson Architectural Eng’rs, Inc., 251 S.W.3d 216, 218

(Tex. App.—Dallas 2008, no pet.) (dismissing for want of jurisdiction when trial

court granted summary judgment against two defendants but there was no

order or nonsuit in the record disposing of the remaining defendants or an order

to sever the claims upon which summary judgment had been granted). Because

the order here meets none of the statutory exceptions and is not otherwise final

and appealable, we dismiss this appeal for want of jurisdiction. See Tex. R.

App. P. 42.3(a), 43.2(f).




                                            PER CURIAM


PANEL: MCCOY, LIVINGSTON, and MEIER, JJ.

DELIVERED: February 18, 2010




                                        3